         Case 1:19-cv-01871-TSC Document 22 Filed 10/30/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 9REN Holding S.À.R.L.,

               Plaintiff,
                                                       The Hon. Tanya S. Chutkan
        v.                                             Case No. 19-cv-1871

 Kingdom of Spain,

               Defendant.


                                     Joint Status Report
       Pursuant to the Court’s Minute Order dated September 30, 2020, Plaintiff, 9REN Holding

S.À.R.L. (“9REN”), and Defendant, the Kingdom of Spain (“Spain”) (collectively, the “Parties”),

submit this Joint Status Report regarding the ongoing annulment proceedings in 9Ren Holding

S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15 (“Annulment Proceedings”).

       On April 7, 2020, the ICSID Secretary-General registered Spain’s Application for

Annulment of the Award dated May 31, 2019 (“Award”) issued by the Arbitral Tribunal in 9Ren

Holding S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15, and provisionally stayed

enforcement of the Award.       The Secretary-General also requested the Chairman of the

Administrative Council of ICSID to appoint the members of the ad hoc Committee (“Committee”)

constituted to decide Spain’s Application for Annulment.

       On June 8, 2020, the Committee was constituted in accordance with Article 52(3) of the

ICSID Convention.

       On July 20, 2020, the Committee, together with the Parties, held the first procedural

session of the Annulment Proceedings by video conference.
         Case 1:19-cv-01871-TSC Document 22 Filed 10/30/20 Page 2 of 4




       On July 20, 2020, Spain filed a request to continue the stay of enforcement of the Award.

       On July 23, 2020, the Committee issued Procedural Order No. 1 concerning procedural

matters for the Annulment Proceedings.

       On August 3, 2020, 9REN filed its observations (“9REN’s Observations”) on Spain’s

request to continue the stay of enforcement of the Award.

       On August 13, 2020, Spain filed a response (“Spain’s Response”) to 9REN’s Observations.

       On August 24, 2020, 9REN filed its further observations on Spain’s Response.

       The Parties have fully briefed Spain’s application to continue the provisional stay of

enforcement, and are awaiting a decision from the Committee on the Parties’ written submissions.

       Briefing on the merits of Spain’s Application for Annulment is scheduled to begin on

October 30, 2020, with the filing of Spain’s Memorial, and to conclude on July 27, 2021, with the

filing of 9REN’s Rejoinder. The Committee has scheduled a hearing for oral arguments in the

Annulment Proceedings to be held in the week of September 27, 2021.

       No other developments have occurred in the Annulment Proceedings, which remain

pending before the ICSID Committee.



Dated: October 30, 2020



Respectfully submitted,

KING & SPALDING LLP                                SQUIRE PATTON BOGGS (US) LLP

By: /s/ James E. Berger                            By: /s/ Miriam K. Harwood
James E. Berger (D.C. Bar No. 481408)              Miriam K. Harwood (PHV granted
Charlene C. Sun (D.C. Bar No. 1027854)             12/23/2019)



                                               2
        Case 1:19-cv-01871-TSC Document 22 Filed 10/30/20 Page 3 of 4




1185 Avenue of the Americas               Eridania Perez-Jaquez (PHV granted
New York, NY 10036-4003                   01/15/2019)
Tel: (212) 556-2200                       Carlos E. Guzman Plascencia (PHV
Fax: (212) 556-2222                       granted 01/15/2019)
Email: jberger@kslaw.com                  30 Rockefeller Plaza, 23rd Floor
Email: csun@kslaw.com                     New York, New York, 10112
                                          Tel.: (212) 872-9852
Attorneys for Plaintiff                   Fax: (212) 872-9815
9REN Holding S.À.R.L.                     Email: miriam.harwood@squirepb.com
                                          eridania.perez@squirepb.com
                                          carlos.guzman@squirepb.com

                                          -and-

                                          Mitchell R. Berger (D.C. Bar No. 385467)
                                          2550 M Street, N.W.
                                          Washington, D.C. 20037
                                          Tel.: (202) 457-6000
                                          Fax: (202) 457-6315
                                          Email: mitchell.berger@squirepb.com

                                          -and-

                                          Raúl B. Mañón (PHV granted 01/15/2019)
                                          200 South Biscayne Boulevard, Suite 4700
                                          Miami, Florida 33131
                                          Tel: 305-577-7000
                                          Fax: 305-577-7001
                                          Email: raul.manon@squirepb.com

                                          Attorneys for Defendant
                                          The Kingdom of Spain




                                      3
            Case 1:19-cv-01871-TSC Document 22 Filed 10/30/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE



          I hereby certify that on October 30, 2020, I electronically filed the foregoing pleading with

the Clerk of Court using the CM/ECF system and thereby served electronic copy upon counsel of

record.

                                                        /s/ Miriam K. Harwood




                                                   4
